Citation Nr: 1222199	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-26 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, to include on a secondary basis. 

3.  Entitlement to an initial compensable rating for left eye disability. 

4.  Entitlement to an initial rating in excess of 10 percent for right ankle disability. 

5.  Entitlement to an increased disability rating in excess of 10 percent for right knee disability. 

6.  Entitlement to an increased disability rating in excess of 10 percent for left knee disability. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and S. B.


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, continued 10 percent disability ratings assigned to the service-connected right and left knee disabilities.  The RO also declined to reopen a previously denied claim for service connection for a low back disorder and denied entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

This appeal also stems from a July 2008 rating action, wherein the RO granted service connection for left eye and right ankle disabilities; initial noncompensable ratings were assigned, effective June 14, 2006--the date VA received the Veteran's initial claims for compensation for these disabilities.  The Veteran appealed the RO's assignment of initial noncompensable evaluations to the above-cited service-connected disabilities to the Board.  

By a December 2009 rating action, the RO also denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, cognitive and adjustment disorders and major depression.  The RO also assigned a 10 percent disability rating to the Veteran's right ankle disability, effective June 14, 2006.  As the 10 percent rating assigned to the service-connected right ankle disorder does not represent the highest possible benefit for this disability, this issue will remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran's seeks to reopen a previously denied claim for service connection for a low back disorder.  By a December 1987 decision letter, the RO confirmed an August 1987 rating action, wherein it denied service connection for a low back disorder on a direct incurrence basis.  The Veteran was informed of his appellate rights in December 1987, but he did not initiate an appeal.  Thus, the RO's December 1987 rating action became final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§, 20.200, 20.202. 20.1103 (2011).

The Veteran now asserts that his current low back disorder is secondary to his service-connected bilateral knee and right ankle disabilities.  A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  As such, the Board therefore has styled this clam as a new and material evidence claim. 

In November 2011, the Veteran testified before the undersigned at a videoconference hearing via the Chicago, Illinois RO.  A copy of the hearing transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence (i.e., private medical statement) along with a waiver of initial RO consideration.  Thus, a remand is not necessary in this instance.  38 C.F.R. § 20.1304 (2011).

The issue of entitlement to an effective date earlier than June 4, 2006 for the award of service connection for a right ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of (i) entitlement to service connection for a low back disorder, to include on a secondary basis on the merits; (ii) entitlement to an initial compensable rating for left eye disability; (iii) entitlement to an increased disability rating in excess of 10 percent for right knee disability; (iv) entitlement to an increased disability rating in excess of 10 percent for left knee disability; (v) entitlement to an initial rating in excess of 10 percent for right ankle disability; and, (vi) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of an in-service personal assault.

2.  By a December 1987 rating decision letter, the RO denied service connection for a low back disorder.  The Veteran was notified of his appellate rights, but he did not file a timely Notice of Disagreement.

3.  Since the final December 1987 decision letter, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder (i.e., clinical evidence of a chronic low back disorder).



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011). 

2.  The December 1987 RO decision letter, wherein the RO denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2011).

3.  Evidence received since the final December 1987 decision letter is new and material, and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, supra.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).

In the decision below, the Board is granting service connection for PTSD.  Thus, any error that was committed with respect to either the duty to notify or the duty to assist with respect to this claim was harmless and will not be further discussed.

Regarding the new and material evidence claim on appeal, the Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a low back disorder, and remanding the underlying claim on the merits for additional development.  Hence, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Mayfield, supra. 
II.  Analysis

(i)  Service connection for an acquired psychiatric disorder, to include PTSD

The Veteran claims service connection for PTSD.  He contends that his PTSD is the result of an in-service personal assault that also involved injury to his left eye.  Specifically, he maintains that during military service, he was punched in the face at a restaurant and that he underwent emergency eye surgery at a civilian German hospital. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) . The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  As the Veteran's PTSD claim is based on an alleged in-service personal assault, as opposed to a fear of military or terrorist activity, the recent amendments are not applicable to his claim.

Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.   

Having reviewed the evidence of record and afforded the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for PTSD.

The Veteran's service treatment records reflects that he underwent an eye operation.  On Reports of Medical History, dated in February 1986 and March 1987, the Veteran reported that he had undergone an eye operation when he was 20 years old at Hamm Germany military hospital.  He related that the operation was necessary to remove a piece of glass that had been shot into his eye.  When examined for separation in March 1987, the examining clinician noted that there was a history of left eye trauma that had caused vision deficit (i.e., scar).  The Veteran's distant vision was correctable to 20/25 and 20/30 in the right and left eyes with glasses, respectively.  The Veteran's near vision was correctable to 20/20 and 20/25 in the right and left eyes with glasses, respectively.  

After receipt of records, dated in November 1985 from German medical providers showing that the Veteran had received a strike to the eyeglasses that had caused splintering of glass into his left eye, the RO granted service connection for residuals of a left eye injury, imbedded intrastromal glass; an initial noncompensable evaluation was assigned.  (See July 2008 rating action).  Thus, as the RO has awarded service connection for residuals of a left eye injury that occurred during service, the Board finds that the Veteran's allegation of having injured his left eye in an in-service personal assault consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's assertions concerning his in-service personal assault are considered competent, credible and probative. 

Thus, the crux of the Veteran's claim hinges on whether there is competent evidence showing that he has an acquired psychiatric disorder, to include PTSD, that is etiologically related to the in-service personal assault.  There are VA and private opinions that are against and supportive of the claim.  

Evidence against the claim includes a January 2008 VA treatment report reflecting that the Veteran experienced a considerable degree of anxiety and depression as a result of significant lifestyle and self-identity changes that stemmed from an aneurysm.  The examining VA clinician noted that the Veteran's concern about the presence of the aneurysm behind his eyes, his failing vision and medical risk factors were also contributors to his underlying anxiety.  The examining clinician noted that there was no evidence of malingering or conscious exaggeration of deficits.  The Veteran did not provide a history of the in-service personal assault at that time.  

Evidence against the claim also includes a November 2009 VA psychiatrist opinion.  After a review of the claims file, the Veteran's account of the in-service personal assault and a mental status evaluation of the Veteran, the VA psychiatrist concluded that he did not meet the diagnostic criteria for PTSD.  The VA psychiatrist entered Axis I diagnoses of major depressive disorder secondary to medical difficulties; chronic, moderate, marijuana abuse; and, cognitive disorder secondary to depression.  The VA psychiatrist maintained that the Veteran's stressors had pre-existed his military service (i.e., parental divorce, school expulsion, runaway and physical abuse as an adolescent, alcohol abuse at age nine) as well as post-service stressors, such as a garage fire in 2008 that involved the destruction of a 1971 Camaro, an inability to complete repairs to his home, as well as his father's and brother's deaths.  The psychiatrist concluded that the Veteran's parents' divorce had led to self-described depression with an indication that the Veteran had difficulties with his non-service-connected medical issues.  The VA psychiatrist maintained that the Veteran's post-military stressors had led to his self-described difficulty in functioning.  (See November 2009 VA psychiatric examination report).  

Evidence in support of the claim includes a November 2008 VA psychiatrist's statement that since September 2007, he had treated the Veteran for various psychiatric symptoms, such as recollections and nightmares, that were "directly related" to the in-service personal assault.  This same VA psychiatrist diagnosed the Veteran with PTSD due to the in-service personal assault in February 2010.  The Veteran was also diagnosed with an adjustment disorder with depression, cognitive disorder and anxiety related to a medical condition.   (See February 2010 VA treatment report).  In a November 2010 letter, this same VA psychiatrist opined that the Veteran's current PTSD symptoms were related to the personal assault he suffered while stationed in Germany in 1985.  

Evidence also in support of the claim includes an October 2011 statement, provided by R. B. C., Ph. D.  Dr. R. B. C. concluded, after a review of the November 2008 VA psychiatrist's opinion and mental status evaluation and testing of the Veteran, and history as elicited by the Veteran that included a recitation of the in-service personal assault, that he clearly met the criteria for PTSD, as supported by psychometric data.  Dr. R. B. C. opined that it was more likely than not that the Veteran's "post trauma stress" was related to his in-service personal assault in Germany that had caused injury to his eye.  Dr. R. B. C. further opined that the Veteran's PTSD did not clearly precede his military service or it would have been an exclusionary factor that had prevented him from induction.  Dr. R. B. C. indicated that the Veteran's case was not one of malingering, as was suggested by the specific test for PTSD malingering.  

Having considered all of the above evidence, the Board finds that when affording the Veteran the full benefit of the doubt, he is entitled to service connection for PTSD.  The Board recognizes that the RO has awarded service connection for residuals of a left eye injury based on an in-service personal assault.  The record demonstrates that the Veteran sought counseling for psychiatric symptomatology related to the in-service personal assault beginning in September 2007, according to his treating VA psychiatrist.  The Board finds this evidence to be particularly significant in that it was developed prior to VA's receipt of the Veteran's claim for PTSD in January 2008, reducing the likelihood of falsification.  In addition, the Veteran's treating VA psychiatrist and a private psychologist have concluded that the Veteran did in fact suffer from PTSD as a result of the in-service personal assault.  

In addition, the Veteran testified that following the in-service personal assault, he experienced PTSD-related symptoms.  (Transcript (T.) at page (pg.) 23)).  He is competent to report such symptoms that he personally experienced and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Affording the Veteran the full benefit of the doubt, the Board concludes that service connection for PTSD as a result of an in-service personal assault is granted. 

(ii)  New and Material Evidence Claim

The Veteran contends that his current low back disorder had its onset during military service, and that he has experienced low back symptomatology since that time.  Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been submitted, and the petition to reopen the previously denied claim for service connection for a low back disorder will be granted.

By a final December 1987 decision letter, the RO concluded that although the Veteran had received treatment for muscle spasms of the low back secondary to a contusion in early April 1987, there was no current evidence of any chronic low back disorder.   The Veteran was notified of his appellate rights, but he did not appeal.  Thus, the RO's December 1987 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a low back disorder.  The evidence received subsequent to the December 1987 decision letter is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In June 2006, the RO received the Veteran's petition to reopen a previously denied claim for service connection for a low back disorder.  (See VA Form, 21-4138, Statement in Support of Claim, received from the Veteran in June 2006).

The evidence received since the RO's final December 1987 decision letter includes, but is not limited, to a July 2010 VA spine examination report reflecting that x-ray interpretations of the lumbar spine revealed mild degenerative facet disease at L4-5 and L5-S1.  (See July 2010 VA spine examination report).  The July 2010 VA examination report is new because it was not of record at the time of the RO's final December 1987 decision letter.  It is also material because it pertains to a necessary element of service connection that was found to be lacking in the previous denial, namely the element of a chronic low back disability.

Hence the evidence creates a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  Accordingly, the claim for service connection for a low back disorder is reopened.


ORDER

Service connection for an acquired psychiatric disorder, PTSD, is granted.

New and material evidence having been received; the claim for service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claims for service connection for a low back disorder on the merits and increased and initial rating and TDIU claims on appeal.

At the outset, the Board finds that the Veteran reported having participated in a VA compensated work therapy program (CWT).  (See February 2008 VA treatment report).  While the Veteran did not provide the name of the facility at which he participated in the CTW program, he did provide the phone number of the VA Medical Center in Fort Wayne, Indiana.  Records of the Veteran's participation in the CWT program, if available, are not of record.  Because these records might contain relevant information as to the current severity of his service-connected bilateral knee, right ankle and left eye disorders as well as the etiology of the Veteran's claimed low back disorder, they must be secured by the RO on remand. 

In addition, during the November 2011 hearing before the undersigned, the Veteran testified that he had received Cortisone shots in his knees every six (6) months from the Jesse Brown VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The claims files contain VA treatment records from the Chicago VA Healthcare System through March 2011.  Thus, as more current VA treatment records may contain evidence pertaining to the severity of the service-connected bilateral knee disorders, right ankle and left eye disabilities and etiology of the Veteran's low back disorder, the RO should attempt to obtain them on remand. 

Regarding the Veteran's petition to reopen a previously denied claim for service connection for a low back disorder, to include as secondary to service-connected bilateral knee and right ankle disorders, VA examiners have provided opinions that the Veteran's low back disorder is not related to his military service, nor was it caused or contributed to by his service-connected bilateral knee and right ankle disorders, respectively).  (See July 2008 and July 2010 VA orthopedic and spine examination reports, respectively).  However, neither examiner provided an opinion as to whether the Veteran's service-connected bilateral knee and ankle disorders aggravated (italics added for emphasis) the Veteran's low back disorder.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, the Board finds that the Veteran should be afforded a VA joints examination and opinion on whether his currently diagnosed low back disorder has been aggravated by the service-connected bilateral knee and right ankle disorders. 

Turning to the claim for an initial compensable rating for residuals of a left eye injury, VA last examined the Veteran's eyes in July 2010.  A review of this examination report reflects that it does not contain clinical findings necessary to evaluate the Veteran's claim under the current Diagnostic Code 6009 (unhealed eye injury).  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because VA received the Veteran's claim for initial compensation for his left eye in 2006, the revised criteria are not for application. 

Under the former version of Diagnostic Code 6009, disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic Code 6009) (2006).  Other similar diseases of the eye are evaluated in this manner.  See 38 C.F.R. § 4.84a  (Diagnostic Codes 6000-6009) (2006).  

When VA evaluated his left eye in July 2010, the examiner noted that there was visual field loss in the left eye.  However, the examiner did not provide any findings denoting the loss of visual acuity and/or field loss during the examination, nor did the examiner comment on the whether the service-connected residuals of a left eye injury had resulted in pain, rest-requirements, and/or episodes of incapacity as well as any current active pathology.  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, a new VA examination of the Veteran's left eye should be scheduled so that visual abnormalities can be considered. 

Finally, the Board observes that the Veteran has not been afforded a VA examination in connection with his current claim of entitlement to TDIU.  The medical evidence does not include a medical opinion based on a review of the Veteran's claims file addressing the combined or total effect of his service-connected disabilities on his current employability.  Therefore, the Board finds that a medical opinion is necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's CWT records from the VAMC in Fort Wayne, if available.  Request a written response indicating that the records are unavailable if they cannot be obtained.

2.  Obtain the Veteran's records from the Jesse Brown VAMC, dated from March 2011.  If these records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them. 

3.  After directives 1 and 2 have been accomplished and any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of any currently present low back disorder.  The following considerations will govern the examination: 
   
a.  The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand. 
   
b.  In reaching all conclusions, the examiner, must identify and explain the medical basis or bases for any conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular the examiner must respond to the following question: 

Has any currently diagnosed acquired low back disorder been caused or aggravated (made permanently worse) by the service-connected bilateral knee and/or right ankle disorders? 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the low back disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected bilateral knee and/or right ankle disorders.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 

If the examiner cannot provide an opinion without 
resorting to speculation, he or she must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4.  After directives 1-2 have been accomplished, schedule the Veteran for a VA eye examination in order to identify the characteristics and assess the severity of the Veteran's service-connected residuals of a left eye injury.  The report of the eye examination should confirm whether the Veteran's left eye exhibits impairment of visual acuity and/or field loss.  Findings denoting the loss of visual acuity and/or field of vision found during the examination should be reported.  If decreased visual acuity and/or restricted field of vision is found, the examiner should offer an opinion as to the cause thereof. 
   
In addition, the report of the eye examination should confirm whether the residuals of a left eye injury results in pain, rest-requirements, and/or episodes of incapacity and currently exhibit active pathology of any kind.  The examiner should determine, if possible, whether the Veteran has a visual abnormality and, if so, opine whether it is attributable to his residuals of a left eye injury.  If any visual abnormalities can be attributed to the Veteran's residuals of a left eye injury, the examiner should then indicate whether this abnormality can be appropriately characterized as "active pathology."  Each opinion should be accompanied by a full rationale. 
   
All tests and studies thought necessary by the examiner should be performed.  The claims file should be made available to and reviewed by the examiner.
   
5.  After directives 1-4 have been accomplished, schedule the Veteran for a VA examination to determine the combined or total effect that the following service-connected disabilities have on his employability: chronic patellar tendonitis of the left knee due to Osgood-Schlatter's Disease (evaluated as 10 percent disabling); chronic patellar tendonitis of the right knee due to Osgood-Schlatter's Disease (evaluated as 10 percent disabling); residuals of a right ankle sprain (evaluated as 10 percent disabling); and, residuals of a left eye injury (evaluated as noncompensably disabling).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 
   
The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the combined effect of the above-cited service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, these service-connected disabilities are of such severity to result in an inability to obtain and to maintain employment. 
   
A clear rationale for all opinions and a discussion of the facts and medical principles should be provided in a typewritten report. 

If the examiner cannot provide an opinion without 
resorting to speculation, he or she must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.
6.  Thereafter, the AMC/RO should consider all of the evidence of record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case that addresses all evidence received after issuance of the December 2008 Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


